Appeal by partnership, in which judgment debtor was a partner from an order denying a motion by the partnership to vacate the restraining provision indorsed on a third-party subpcena served for examination of the partnership in supplementary proceedings. Order reversed on the law, with ten dollars costs and disbursements, and the motion to vacate the restraining provision granted, without costs. The interest of the judgment debtor in the profits of the partnership cannot be reached in this manner. (Matter of Lefkowitz [Palmer], 250 App. Div. 733; Matter of Bader v. Goldoff, 223 App. Div. 455; Partnership Law, §§ 51, 52, 54; Civ. Prac. Act, § 792.) Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.